N

bm Ww

Oo CSC SF DW wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01415-RSL Document 21-1 Filed 05/08/19 Page 1 of 1

The Honorable Robert 8. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

JAMES BYRON, Case No. 2:18-CV-01415-RSL
Plaintiff,
y _{PROPOSED}ORDER APPROVING
arian. PARTIES’ REQUEST FOR EXTENSION
eee MENT OF EXPERT DISCOVERY
ISS oo dant DESIGNATIONS AND REPORTS

 

 

 

Based upon the Parties’ Joint Stipulation to Request an Extension to Expert Discovery
Designations and Reports, IT IS HEREBY ORDERED THAT: (1) the Parties’ expert
designations and reports are due on June 10, 2019; and (2) Any rebuttal expert designations and.

reports are due on July 10, 2019.

May 9,204.
Hot S Cobuike

The Honorable Robert S. Lasnik

 

Moraan, Lewis & Bockrus LLP
Attorneys at Law
1701 Market Street
Philadelphia, PA 19103-2921
+1,215.963.5000

 

 
